 



EXHIBIT 10 (tt)

NONCOMPETITION AGREEMENT

               This Noncompetition Agreement (this “Agreement”) is entered into
as of December    , 2002 between CDW Computer Centers, Inc., an Illinois
corporation (together with its successors and assigns, the “Company”),
and       (the “Employee”).

               WHEREAS, the Company and its subsidiaries are currently engaged
in the business of marketing and selling multi-brand computers and related
technology products (including hardware, software and accessories) and services
to business customers, consumers and the public sector (comprised of federal,
state and local government and educational institutions), it being acknowledged
that the scope of the Company’s business will evolve over time;

               WHEREAS, the Employee acknowledges that in the course of the
Employee’s employment with the Company or its subsidiaries, the Employee has and
will become familiar with trade secrets and other confidential information
concerning the Company and its subsidiaries and that the Employee’s services
will be of special, unique and extraordinary value to the Company and its
subsidiaries;

               WHEREAS, the Board of Directors of the Company has approved the
Employee’s participation in the Company’s Compensation Protection Plan For
Executives (the “Plan”);

               WHEREAS, the Board of Directors of the Company has also approved
a Transitional Compensation Agreement with the Employee (the “TCA”); and

               WHEREAS, as a condition to the Employee being entitled to
participate in the Plan and become a party to the TCA, the Employee is required
to execute this Agreement.

               NOW, THEREFORE, in consideration of the mutual promises and
agreements contained herein, in the Plan, in the TCA and in the overall
employment relationship between the Company and the Employee, the adequacy and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:

               1. Noncompetition; Nonsolicitation. (a) The Employee agrees that
for the period commencing on the date on which the Employee’s employment with
the Company or its subsidiaries terminates for any reason (the “Termination
Date”) and ending on either (i) the eighteen month anniversary of the
Termination Date if the Employee is eligible, as of the Termination Date, to
receive severance payments pursuant to Section 3 of the Plan or pursuant to
Section 2 of the TCA, or (ii) the twelve-month anniversary of the Termination
Date if the Employee is not eligible, as of the Termination Date, to receive any
such payments, the Employee will abide by the restrictions contained in Sections
1(a)(1) and 1(a)(2).



--------------------------------------------------------------------------------



 





          (1) The Employee will not engage in any Business (as defined in
Section 1(a)(3)) being conducted or planned by the Company or any of its
subsidiaries as of the Termination Date in any geographic area in which the
Company or any of its subsidiaries is conducting such Business or plans to
conduct such Business as of the Termination Date. The restriction contained in
this Section 1(a)(1) shall apply to the Employee engaging in any such Business
either directly or indirectly through any person, firm, corporation, partnership
or other enterprise, or as an officer, director, stockholder, partner, investor,
employee or consultant thereof, or otherwise. Without limiting the foregoing
restriction, but by way of illustration of its application, the Employee will
not engage in any such Business by becoming an officer, director, stockholder,
partner, investor, employee or consultant of any of the corporations or other
enterprises set forth in Schedule I hereto (including any affiliate of such
corporations or other enterprises), it being acknowledged that (i) Schedule I is
only a representative list of the Company’s current competitors and is not
intended to include all of the Company’s current competitors and (ii) new
competitors of the Company may emerge over time.             (2) The Employee
will not directly or indirectly (i) induce or attempt to induce any employee of
the Company or any of its subsidiaries to terminate or abandon his or her
employment for any purpose whatsoever or (ii) in connection with any business to
which the restriction contained in Section 1(a)(l) applies, call on, service,
solicit or otherwise do business with any customer of the Company or any of its
subsidiaries.             (3) For purposes of Section 1(a)(1), “Business” shall
mean any business conducted or planned by the Company or any of its subsidiaries
if the Employee, while employed by the Company or any of its subsidiaries, was
involved in such business or had knowledge of such business. The Employee will
be deemed to have knowledge of a Business if the Employee received or was
otherwise in possession of Confidential Information (as defined in Section 2)
regarding such Business.

               (b) Nothing in this Section 1 shall prohibit the Employee from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) a passive owner of not more than two percent of the outstanding stock of
any class of a corporation, any securities of which are publicly traded, so long
as the Employee has no active participation in the business of such corporation.

               (c) If, at any time of enforcement of this Section 1, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.

               2. Confidentiality. The Employee shall not, at any time during
the Employee’s employment with the Company or its subsidiaries or thereafter,
make use of or disclose, directly

2



--------------------------------------------------------------------------------



 



or indirectly, any (i) trade secret or other confidential or secret information
of the Company or of any of its subsidiaries or (ii) other technical, business,
proprietary or financial information of the Company or of any of its
subsidiaries not available to the public generally or to the competitors of the
Company or to the competitors of any of its subsidiaries (the information in
clauses (i) and (ii) being collectively referred to herein as “Confidential
Information”), except to the extent that such Confidential Information
(a) becomes a matter of public record or is published in a newspaper, magazine
or other periodical or on electronic or other media available to the general
public, other than as a result of any act or omission of the Employee, or (b) is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, provided that the Employee gives
prompt notice of such requirement to the Company to enable the Company to seek
an appropriate protective order. Promptly following the termination of the
Employee’s employment with the Company or any of its subsidiaries, the Employee
shall surrender to the Company all records, memoranda, notes, plans, reports,
computer tapes and software and other documents and data which constitute
Confidential Information which the Employee may then possess or have under the
Employee’s control (together with all copies thereof).

               3. Intellectual Property. The Employee shall not, at any time,
have or claim any right, title or interest in any trade name, patent, trademark,
copyright, trade secret, intellectual property, methodologies, technologies,
procedures, concepts, ideas or other similar rights (collectively, “Intellectual
Property”) belonging to the Company or any of its affiliates and shall not have
or claim any right, title or interest in or to any material or matter of any
kind prepared for or used in connection with the business or promotion of the
Company or any of its affiliates, whether produced, prepared or published in
whole or in part by the Employee or by the Company or any of its affiliates. All
Intellectual Property that is conceived, devised, made, developed or perfected
by the Employee, alone or with others, during the Employee’s employment that is
related in any way to the Company’s or any of its affiliates’ business or is
devised, made, developed or perfected utilizing equipment or facilities of the
Company or its affiliates shall be works for hire and become the sole, absolute
and exclusive property of the Company. If and to the extent that any of such
Intellectual Property should be determined for any reason not to be a work for
hire, the Employee hereby assigns to the Company all of the Employee’s right,
title and interest in and to such Intellectual Property. At the reasonable
request and expense of the Company but without charge to the Company, whether
during or at any time after the Employee’s employment with the Company, the
Employee shall cooperate fully with the Company and its affiliates in the
securing of any trade name, patent, trademark, copyright or intellectual
property protection or other similar rights in the United States and in foreign
countries, including without limitation, the execution and delivery of
assignments, patent applications and other documents or papers. [In accordance
with the Illinois Employee Patent Act, 765 ILCS 1060, the Employee is hereby
notified by the Company, and understands, that the foregoing provisions do not
apply to an invention for which no equipment, supplies, facilities or trade
secret information of the Company or any of its affiliates was used and which
was developed entirely on the Employee’s own time, unless (i) the invention
relates (A) to the business of the Company or (B) to the Company’s or any of its
affiliate’s actual or demonstrably anticipated research and development, or
(ii) the invention results from any work performed by the Employee for the
Company. [for Illinois employees only]

3



--------------------------------------------------------------------------------



 



                4. Enforcement. The parties hereto agree that the Company and
its subsidiaries would be damaged irreparably in the event that any provision of
Section 1, 2 or 3 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The Employee
agrees that the Employee will submit himself or herself to the personal
jurisdiction of the courts of the State of Illinois in any action by the Company
to enforce the provisions of this Agreement.

               5. Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when
(i) delivered personally or by overnight courier to the following address of the
other party hereto (or such other address for such party as shall be specified
by notice given pursuant to this Section) or (ii) sent by facsimile to the
following facsimile number of the other party hereto (or such other facsimile
number for such party as shall be specified by notice given pursuant to this
Section), with the confirmatory copy delivered by overnight courier to the
address of such party pursuant to this Section:

               If to the Company, to:



      CDW Computer Centers, Inc.
200 North Milwaukee Avenue
Vernon Hills, IL 60061
Attention: General Counsel

               with a copy to:



      Sidley Austin Brown & Wood
Bank One Plaza
10 South Dearborn Street
Chicago, IL 60603
Attention: Thomas A. Cole

               If to the Employee, to last known address of the Employee in the
records of the Company.

               6. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

4



--------------------------------------------------------------------------------



 



               7. Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

               8. Successors and Assigns. This Agreement shall be enforceable by
the Employee and his heirs, executors, administrators and legal representatives,
and by the Company and its successors and assigns. In the event of the
consummation of a transaction initiated by the Company involving the formation
of a direct or indirect holding company of the Company for an internal legal or
business purpose in which the holders of the outstanding voting securities of
the Company become the holders of the outstanding voting securities of such
holding company in substantially the same proportions, all references to the
“Company” herein shall be deemed to be references to the new holding company.

               9. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois without regard to principles of conflict of laws.

               10. Amendment and Waiver. The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the Employee,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

               11. Employee Acknowledgment.The Employee acknowledges that the
restrictions contained herein are reasonable and necessary to protect the
legitimate business interests of the Company and its subsidiaries and to prevent
damage or loss to the Company and its subsidiaries. The Employee further
acknowledges that adhering to the restrictions contained herein will not unduly
restrict his or her post-employment opportunities.

               12. Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first written above.

            CDW COMPUTER CENTERS, INC                 By:


--------------------------------------------------------------------------------

John A. Edwardson
Chairman and Chief Executive Officer             EMPLOYEE



--------------------------------------------------------------------------------

   

6



--------------------------------------------------------------------------------



 



SCHEDULE I



      CompuCom Systems, Inc.         Dell Computer Corporation         Gateway,
Inc.         GTSI Corp.         Hewlett-Packard Company         International
Business Machines Corporation         Insight Enterprises, Inc.        
MicronPC, LLC         Micro Warehouse, Inc.         Office Depot, Inc.        
PC Connection, Inc.         PC Mall, Inc.         Softchoice Corporation        
Sotfware House International, Inc.         Staples, Inc.         Zones, Inc.

 